Citation Nr: 0020102	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  93-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1984 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for a gastrointestinal disorder, and 
determined that new and material evidence sufficient to 
reopen his claim for service connection for a back disorder 
had not been submitted.  The veteran filed a timely appeal to 
these adverse determinations.  The veteran's claims file was 
subsequently transferred to the RO in Louisville, Kentucky.

When this matter was before the Board in July 1995, the claim 
for service connection for the veteran's his back disorder 
was reopened and remanded for further action.  In October 
1998, the case was again remanded to the RO for further 
development, which has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has not provided competent evidence that he 
currently suffers from a gastrointestinal disorder.

2.  The veteran has not presented competent medical evidence 
that his current back disorder is related to an injury or 
disease incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; see also 
Heuer and Grottveit, both supra.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

I.  Gastrointestinal disorder

Evidence relevant to the veteran's claim for service 
connection for a gastrointestinal disorder includes the 
veteran's service medical records.  A review of these records 
indicates that in July 1987, the veteran was seen for 
complaints of diarrhea for the previous four hours.  
Examination revealed slightly increased bowel sounds, but no 
tenderness in the abdomen.  The examiner diagnosed "GI."  
The veteran also complained of stomach pains, diarrhea and 
nausea in February 1988, although a final diagnosis was not 
rendered at that time.  The remainder of the veteran's 
service medical records contain no further complaints or 
diagnoses of, or treatment for, gastrointestinal problems.  
The Board observes that it appears that, despite the RO's 
efforts, the veteran's service separation examination, if 
indeed one was conducted, could not be located.  However, a 
Report of Medical History, completed by the veteran in June 
1991, shortly prior to separation, indicates that the veteran 
answered "no" to the question of whether he had ever had, 
or currently had, stomach, liver, or intestinal trouble. 

Relevant post-service evidence includes the report of a VA 
examination conducted in September 1991, some two months 
following the veteran's separation from service.  At that 
time, the veteran did not complain of any gastrointestinal 
problems, and no abnormalities of the veteran's digestive 
system were noted.  The examiner did not render a diagnosis 
relevant to the veteran's gastrointestinal system.

The only records indicating complaints of gastrointestinal 
problems include a VA outpatient treatment note date in 
December 1992, a nursing progress note dated in April 1994, 
and an outpatient treatment note dated in January 1995.  At 
the time of examination in December 1992, the veteran 
reported a history of occasional blood with bowel movements 
and vague gastrointestinal complaints since his return from 
Saudi Arabia.  Rectal examination and anoscopy were both 
normal, and a sigmoidoscopy revealed no abnormalities and no 
blood.  The examiner diagnosed a normal examination.  The 
examiner also recommended that the veteran undergo a barium 
enema for further workup, but the veteran reportedly refused 
any further workups.

In April 1994, the veteran requested to see a therapist for 
multiple physical and emotional difficulties.  Of note is the 
intake nurse's comment that the veteran "is also preoccupied 
with changes in his bowels movements, the color and 
composition of his feces.  He is complaining of itching and 
burning of anus claiming that his 'GI' system has been 
infected during his service in the Gulf War."  No relevant 
findings or diagnoses were provided.

At the time of examination in January 1995, the veteran 
complained of occasional loose stool with mucous since 1991.  
The examiner diagnosed a normal physical examination.

The Board also notes that several subsequent treatment 
records, while not performed for the purpose of examining the 
veteran, indicated that he was paranoid and obsessed about 
gastrointestinal problems, among others.  For example, an 
outpatient treatment note in February 1995 indicated that the 
veteran's skin and gastrointestinal problems had become "a 
focus of preoccupation, fear of deadly illness, and anger and 
agitation," and that the veteran was "starting to develop a 
whole paranoid scheme about the government holding the true 
nature of his illness."  Similarly, a treatment note dated 
the next month indicated that the veteran "continues with 
preoccupation with skin rashes and GI complaints.  Verbalizes 
paranoid ideation toward military who he accuses of having 
poisoned him while in the Gulf War."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a gastrointestinal disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
gastrointestinal disorder must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board has considered the veteran's contention, as set 
forth in various correspondence received by VA, that he 
currently suffers from a digestive disorder which is related 
to his active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such a diagnosis and 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that he currently suffers from a gastrointestinal 
disorder which is related to his military service cannot be 
accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a gastrointestinal disorder, and the claim 
must be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a gastrointestinal disorder.  On the contrary, 
the veteran has repeatedly stated in writing that he has only 
been treated by at the VA Medical Center (VAMC) in Miami, 
Florida since his discharge from service, and it appears that 
copies of all such records have been requested and received 
by the RO.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

II.  Back disorder

As an initial matter, the Board observes that in the Board's 
previous remand, dated in July 1995, the Board determined 
that evidence sufficient to reopen the veteran's claim for 
service connection for a back disorder had been submitted, 
and reopened the claim.  The Board then remanded the 
veteran's claim for de novo consideration of the service 
connection claim.  Therefore, the Board shall analyze the 
veteran's claim as a claim for service connection.

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records.  A review of these records indicates that in early 
November 1988, the veteran complained of low back pain after 
having lifted a heavy object.  Following an examination, the 
examiner diagnosed strain with spasm.  The veteran was put on 
physical profile with no lifting and physical therapy for 
three days.

One week later, in mid November 1988, the veteran again 
complained of low back pain, which he stated began after he 
tried to lift a tent.  Following an examination, the examiner 
diagnosed a pulled muscle in the lower back, and referred the 
veteran to a physician's assistant.

The physician's assistant's report, apparently created later 
that same day, noted that the veteran's back pain had gotten 
better, but that the day his profile was up he had to do more 
heavy lifting and his back began to hurt again that evening.  
Following an examination, the examiner diagnosed re-injury 
spasm.  The veteran's service medical records do not indicate 
any recorded complaints or diagnoses of, or treatment for, 
low back problems during the veteran's remaining three years 
of military service.

The veteran's June 1991 Report of Medical History just prior 
to discharge indicates that the veteran indicated "yes" to 
the question of whether he had ever had or currently had 
recurrent back pain.  A physician's summary at the end of 
this document, which appears to have been completed by a 
physician's assistant, indicated that the veteran suffered an 
"[i]njury to lower back while in Saudi Arabia.  PT's vehicle 
fell over cliff - PT was wearing seat belt.  Recurrent pain - 
partial relieve [sic] with rest.  No meds [medications]."

Relevant post-service evidence includes the report of a VA 
examination conducted in September 1991.  At that time, the 
veteran reported occasional pain in the lower back and the 
knees, especially when lying in bed.  He made no reference to 
any back complaints or injury in service.  Physical 
examination of the spine revealed normal contours and a 
normal range of motion of the cervical, dorsal and lumbar 
spine, with no paravertebral muscle spasm or tenderness.  X-
rays revealed mild scoliosis convexed to the left, spina 
bifida occulta at S1, and mild narrowing of the joint space 
at L5-S1.  However, there was no evidence of any fracture, 
dislocation, or osteoarthritis.  No diagnosis of a back 
disorder was rendered.

Also relevant are VA outpatient treatment notes dated from 
September 1991 to September 1996.  These notes indicate 
frequent complaints of low back pain, which was treated with 
physical therapy.  Diagnoses included chronic muscle strain, 
chronic low back pain, and chronic low back strain.  The 
veteran stated on several occasions that this back pain began 
in January 1991, when he was in an accident in Saudi Arabia.  
However, x-rays, including those taken in March 1992, showed 
essentially normal findings, save for lumbarization and spina 
bifida occulta of the first sacral segment.

In October 1995, the veteran underwent a VA spine 
examination.  At that time, the veteran reported that he 
initially injured his back in 1990 during Operation Desert 
Storm, when the tank he was riding in was thrown, causing him 
to hit the roof.  Following a physical examination, the 
examiner stated that the veteran "has a chronic back problem 
with examination being essentially nonrevealing other than 
some mild mechanical difficulty.  He appears to have a 
chronic lumbar sprain without evidence of significant 
radiculopathic or myelopathic abnormalities on examination."  
X-rays taken later that day revealed a congenital anomaly of 
S1, partially lumbarized, with left lumbar scoliosis.  The 
rest of the examination was within normal limits.

In March 1996, the veteran again underwent a VA spine 
examination.  At that time, he again reported having first 
experienced back pain in 1990, during the Persian Gulf 
conflict.  Following a neurologic examination, the examiner 
diagnosed a history of mechanic back pain, without 
significant evidence of myelopathy, radiculopathy, or any 
obvious neurological defect on examination.

In analyzing the veteran's claim, the Board initially notes 
that there is some question whether the veteran actually 
suffers from a low back disorder (except for the congenital 
defects noted on x-ray), given the relative lack of findings 
on repeated examinations.  However, based on the multiple 
diagnoses of chronic low back pain and low back strain, the 
Board finds that there is evidence that the veteran currently 
suffers from a low back disorder.  

However, the Board finds no medical opinion relating such a 
disorder to service.  As indicated above, the only diagnoses 
of low back problems in service were in November 1988, at 
which time the veteran was determined to have strained or 
pulled a low back muscle and re-strained it a few weeks 
later.  However, no examiner has determined, and indeed the 
veteran himself has not alleged, that his current back 
problems are related to these incidents.  Furthermore, this 
problem appears to have been acute and temporary, given the 
lack of any subsequent complaints or follow-up treatment 
during the veteran's remaining years of service.  

Although several VA examiners who examined the veteran after 
service did note that the veteran reported that he injured 
his back in Saudi Arabia in 1990 or 1991, these notations 
appear to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating current back problems to this time, 
particularly as they were generally made while summarizing 
the veteran's past medical history.  This reported history is 
not supported by the other clinical evidence from service, 
since, as noted above, the veteran's service medical records 
themselves are negative for contemporaneous complaints or 
diagnoses of, or treatment for, any back problems in 1990 or 
1991.  However, accepting the veteran's report of injury, for 
purposes of this analysis, the recording of that history does 
not establish a link between his current complaints and 
service.  It has been held that "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Furthermore, while the veteran did report having 
injured his back in Saudi Arabia at the time of a report of 
medical history in June 1991, this also was merely a 
recordation of the veteran's own reported history, and 
contained no actual physical or x-ray medical findings or a 
relevant diagnosis.  Also relevant is the fact that at the 
time of the September 1991 VA examination, conducted just one 
month following discharge, the veteran's back was found to be 
clinically and radiographically normal, save for the 
congenital spinal defects discussed above.  Subsequent VA 
examinations, as noted above, recorded the veteran's 
complaints and history, but no link between a current back 
disorder and service or his reports of back pain and service 
was reported.  
 
Thus, the only evidence which purports to link the veteran's 
current back disorder to service is his own contentions, as 
set forth in correspondence sent to VA.  Once again, the 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his back disorder.  See 
Espiritu, 2 Vet. App. at 494-5.  Thus, the Board finds that 
the veteran's contention that his current back disorder is 
related to an incident he was involved in while stationed in 
Saudi Arabia cannot be accepted as competent medical evidence 
to establish a nexus to service.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a back disorder, and the claim must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to further develop the veteran's 
claim.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In reaching this determination, the Board recognizes that 
this issue is also being disposed of in a manner that differs 
from that employed by the RO.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  However, for the reasons discussed previously, the 
Board finds that the veteran has not been prejudiced in this 
instance solely from the omission of the well-grounded 
analysis.   Meyer, 9 Vet. App. at 432.

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground his 
claim for service connection for a back disorder, and, 
accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103; McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a gastrointestinal disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a back disorder is denied.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

